Order entered April 29, 2020




                                      In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00460-CV

              IN RE MONTINE JANNETTE NYHAN, Relator

              Original Proceeding from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. PR-19-03495-3

                                    ORDER
               Before Justices Whitehill, Pedersen, III, and Carlyle

      Based on the Court’s opinion of this date, we DISMISS relator’s April 16,

2020 petition for writ of mandamus as moot.


                                               /s/   CORY L. CARLYLE
                                                     JUSTICE